  Case 3:19-bk-30680-SHB           Doc 35 Filed 05/24/19 Entered 05/24/19 13:18:42                 Desc
                                    Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 23rd day of May, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________

                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           EASTERN DISTRICT OF TENNESSEE

   In re
                                                                 Case No. 3:19-bk-30680-SHB
   HED PRODUCTS, LLC                                             Chapter 7
   pdba HYPE PRODUCTS, LLC

                                  Debtor

                                                ORDER

           A hearing was held May 23, 2019, on the Motion for Relief from the Automatic Stay Filed

   by HHM Int’l DMCC and Hype-IP, Ltd (“Motion for Stay Relief”), on limited appearance, filed

   on May 1, 2019 [Doc. 17]. For cause shown, the Court directs the following:

           1. The hearing on the Motion for Stay Relief is CONTINUED to June 6, 2019, at 9:00 a.m.,

   in Bankruptcy Courtroom 1-C, First Floor, Howard H. Baker, Jr. United States Courthouse,

   Knoxville, Tennessee.

           2. Any opposition to the Motion for Stay Relief shall be filed no later than close of business

   on June 3, 2019.

           3. In the event that an opposition is filed and/or the parties have not resolved their issues

   as of June 6, 2019, an evidentiary hearing on the Motion for Stay Relief will be held on June 14,
Case 3:19-bk-30680-SHB         Doc 35 Filed 05/24/19 Entered 05/24/19 13:18:42                   Desc
                                Main Document    Page 2 of 3



2019, at 9:00 a.m., in Bankruptcy Courtroom 1-C, First Floor, Howard H. Baker, Jr. United States

Courthouse, Knoxville, Tennessee, and the parties will observe the following pretrial schedule:

              A. The joint pretrial statement including all stipulations of undisputed facts

       and issues to be addressed at trial shall be filed no later than 12:00 p.m. on June 12,

       2019. The joint pretrial statement shall also include a statement concerning the use

       of the court’s electronic evidence presentation equipment, including whether either

       or both parties intend to use the equipment.

              B. If either or any of the parties desires to use the court’s electronic

       evidence presentation equipment, in addition to so stating in the joint pretrial

       statement, notice must be given directly to Judge Bauknight’s courtroom deputy

       clerk, Heather Connatser (heather_connatser@tneb.uscourts.gov or 865-545-4284)

       at least five working days before the evidentiary hearing. Because counsel must

       have received training on the use of the equipment before using it in any trial or

       evidentiary hearing, counsel shall contact Ms. Connatser at least fifteen days prior

       to the evidentiary hearing to schedule initial or refresher training.

              C. Notwithstanding any objections, duplicate sets of exhibits with an

       accompanying index shall be jointly pre-marked and pre-filed in paper form with

       the clerk’s office at least ten days prior to the evidentiary hearing. If the number of

       exhibits totals ten or more, they shall be tabbed and in notebooks. All such exhibits

       will be deemed admissible at trial by any party subject only to objections grounded

       solely under Federal Rule of Evidence 402 or 403 unless objections to admissibility

       are filed at least seven days prior to the evidentiary hearing.
Case 3:19-bk-30680-SHB         Doc 35 Filed 05/24/19 Entered 05/24/19 13:18:42                 Desc
                                Main Document    Page 3 of 3



               D. Only if both parties agree to present evidence by electronic means, the

       jointly pre-marked and pre-filed exhibits shall be submitted to the clerk’s office on

       a flash drive, CD-ROM, or DVD, together with one set of the exhibits in paper

       form, at least ten days prior to the evidentiary hearing. All such exhibits will be

       deemed admissible at trial by any party subject only to objections grounded solely

       under Federal Rule of Evidence 402 or 403 unless objections to admissibility are

       filed at least seven days prior to the evidentiary hearing.

               E.   Upon notification as set forth in subparagraphs A and B above,

       application of E.D. Tenn. LBR 5073-1 is suspended.

               F. Briefs shall be filed no later than 12:00 p.m. on June 12, 2019.

       4. The automatic stay shall remain in effect pending final disposition of the Motion for

Stay Relief.

                                                ###
